Case 1:19-cv-07777-GBD-OTW Document 213-3 Filed 09/14/20 Page 1 of 7




                      Exhibit C
Case 1:19-cv-07777-GBD-OTW Document 213-3 Filed 09/14/20 Page 2 of 7




Inadequate DPP entries in partial privilege logs produced through September 4,
2020 (Production Begin Bates)

1.    AR_00380288
2.    AR_00380289
3.    AR_00380290
4.    AR_00380291
5.    AR_00380292
6.    AR_00380294
7.    AR_00380295
8.    AR_00380296
9.    AR_00380297
10.   AR_00380298
11.   AR_00380299
12.   AR_00380300
13.   AR_00380301
14.   AR_00380302
15.   AR_00380303
16.   AR_00380304
17.   AR_00380305
18.   AR_00380306
19.   AR_00380307
20.   AR_00380308
21.   AR_00380309
22.   AR_00380310
23.   AR_00380311
24.   AR_00380312
25.   AR_00380313
26.   AR_00380314
27.   AR_00380315
28.   AR_00380316
29.   AR_00380317
30.   AR_00380318
31.   AR_00380319
32.   AR_00380320
33.   AR_00380321
34.   AR_00380322
35.   AR_00380323
36.   AR_00380324
37.   AR_00380325
38.   AR_00380326
39.   AR_00380327
40.   AR_00380328
41.   AR_00380329
42.   AR_00380330
43.   AR_00380331
44.   AR_00380332

                                        1
Case 1:19-cv-07777-GBD-OTW Document 213-3 Filed 09/14/20 Page 3 of 7




45.   AR_00380333
46.   AR_00380334
47.   AR_00380335
48.   AR_00380336
49.   AR_00380337
50.   AR_00380338
51.   AR_00380339
52.   AR_00380340
53.   AR_00380341
54.   AR_00380342
55.   AR_00380343
56.   AR_00380344
57.   AR_00380345
58.   AR_00380346
59.   AR_00380347
60.   AR_00380348
61.   AR_00380349
62.   AR_00380350
63.   AR_00380351
64.   AR_00380352
65.   AR_00380353
66.   AR_00380354
67.   AR_00380355
68.   AR_00380356
69.   AR_00380357
70.   AR_00380358
71.   AR_00380359
72.   AR_00380362
73.   AR_00380363
74.   AR_00380364
75.   AR_00380365
76.   AR_00380366
77.   AR_00380367
78.   AR_00380368
79.   AR_00380369
80.   AR_00380370
81.   AR_00380371
82.   AR_00380372
83.   AR_00380373
84.   AR_00380374
85.   AR_00380375
86.   AR_00380376
87.   AR_00380377
88.   AR_00380378
89.   AR_00380379
90.   AR_00380380


                                  2
Case 1:19-cv-07777-GBD-OTW Document 213-3 Filed 09/14/20 Page 4 of 7




91.    AR_00380381
92.    AR_00380382
93.    AR_00380383
94.    AR_00380384
95.    AR_00380385
96.    AR_00380386
97.    AR_00380387
98.    AR_00380388
99.    AR_00380389
100.   AR_00380390
101.   AR_00380391
102.   AR_00380392
103.   AR_00380393
104.   AR_00380394
105.   AR_00380395
106.   AR_00380396
107.   AR_00380397
108.   AR_00380398
109.   AR_00380399
110.   AR_00380400
111.   AR_00380401
112.   AR_00380402
113.   AR_00380403
114.   AR_00380404
115.   AR_00380405
116.   AR_00380406
117.   AR_00380407
118.   AR_00380408
119.   AR_00380409
120.   AR_00380410
121.   AR_00380411
122.   AR_00380412
123.   AR_00380413
124.   AR_00380414
125.   AR_00380415
126.   AR_00380416
127.   AR_00380417
128.   AR_00380418
129.   AR_00380419
130.   AR_00380420
131.   AR_00380421
132.   AR_00380422
133.   AR_00380423
134.   AR_00380424
135.   AR_00380425
136.   AR_00380426


                                  3
Case 1:19-cv-07777-GBD-OTW Document 213-3 Filed 09/14/20 Page 5 of 7




137.   AR_00380427
138.   AR_00380428
139.   AR_00380429
140.   AR_00380430
141.   AR_00380431
142.   AR_00380432
143.   AR_00380433
144.   AR_00380434
145.   AR_00380435
146.   AR_00380436
147.   AR_00380437
148.   AR_00380438
149.   AR_00380439
150.   AR_00380440
151.   AR_00380441
152.   AR_00380442
153.   AR_00380443
154.   AR_00380444
155.   AR_00380445
156.   AR_00380446
157.   AR_00380447
158.   AR_00380448
159.   AR_00380449
160.   AR_00380450
161.   AR_00380451
162.   AR_00380452
163.   AR_00380453
164.   AR_00380454
165.   AR_00380455
166.   AR_00380456
167.   AR_00380457
168.   AR_00380458
169.   AR_00380459
170.   AR_00380460
171.   AR_00380461
172.   AR_00380462
173.   AR_00380463
174.   AR_00380464
175.   AR_00380465
176.   AR_00380466
177.   AR_00380467
178.   AR_00380468
179.   AR_00380469




                                  4
Case 1:19-cv-07777-GBD-OTW Document 213-3 Filed 09/14/20 Page 6 of 7




Inadequate ACP entries in partial privilege logs produced through September 4,
2020 (Production Begin Bates)

1.    AR_00380290
2.    AR_00380291
3.    AR_00380298
4.    AR_00380299
5.    AR_00380312
6.    AR_00380313
7.    AR_00380350
8.    AR_00380351
9.    AR_00380361
10.   AR_00380362
11.   AR_00380376
12.   AR_00380377
13.   AR_00380382
14.   AR_00380383
15.   AR_00380384
16.   AR_00380390
17.   AR_00380391
18.   AR_00380392
19.   AR_00380393
20.   AR_00380394
21.   AR_00380395
22.   AR_00380396
23.   AR_00380403
24.   AR_00380404
25.   AR_00380405
26.   AR_00380406
27.   AR_00380409
28.   AR_00380410
29.   AR_00380411
30.   AR_00380412
31.   AR_00380413
32.   AR_00380414
33.   AR_00380415
34.   AR_00380416
35.   AR_00380417
36.   AR_00380435
37.   AR_00380436
38.   AR_00380437
39.   AR_00380438
40.   AR_00380444
41.   AR_00380445
42.   AR_00380446
43.   AR_00380450
44.   AR_00380451

                                        5
Case 1:19-cv-07777-GBD-OTW Document 213-3 Filed 09/14/20 Page 7 of 7




45.   AR_00380454
46.   AR_00380457




                                  6
